




--------------------------------------------------------------------------------

EXHIBIT 10.19


SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS
WITH PACIFICORP NAMED EXECUTIVE OFFICERS AND DIRECTORS


PacifiCorp's named executive officers (other than its Chairman of the Board of
Directors and Chief Executive Officer, Gregory E. Abel) each receive an annual
salary and participate in health insurance and other benefit plans on the same
basis as other employees, as well as certain other compensation and benefit
plans described in PacifiCorp's Annual Report on Form 10-K. Mr. Abel is employed
by PacifiCorp's parent company, Berkshire Hathaway Energy Company ("BHE") and is
not directly compensated by PacifiCorp. PacifiCorp reimburses BHE for the cost
of Mr. Abel's time spent on PacifiCorp matters, including compensation paid to
him by BHE, pursuant to an intercompany administrative services agreement among
BHE and its subsidiaries. On January 10, 2018, Mr. Gregory E. Abel resigned as
PacifiCorp's Chairman of the Board of Directors and Chief Executive Officer and
Mr. William J. Fehrman was elected as PacifiCorp's Chairman of the Board of
Directors and Chief Executive Officer.


The named executive officers are also eligible to receive a cash incentive award
under PacifiCorp's Annual Incentive Plan ("AIP"). The AIP provides for a
discretionary annual cash award that is determined on a subjective basis and
paid in December. In addition to the AIP, the named executive officers are
eligible to receive discretionary cash performance awards periodically during
the year to reward the accomplishment of significant non-recurring tasks or
projects. The named executive officers are participants in PacifiCorp's
Long-Term Incentive Partnership Plan ("LTIP"). A copy of the LTIP is
incorporated by reference to Exhibit 10.10 to PacifiCorp's Annual Report on
Form 10-K for the year ended December 31, 2014.


Base salary for named executive officers for PacifiCorp's fiscal year ending
December 31, 2018 (excluding Mr. Fehrman) is shown in the following table:


Name and Title
 
Base Salary
 
 
 
Stefan A. Bird
 
$
346,000


President and Chief Executive Officer, Pacific Power
 
 
 
 
 
Cindy A. Crane
 
346,000


President and Chief Executive Officer, Rocky Mountain Power
 
 
 
 
 
Nikki L. Kobliha
 
217,079


Vice President, Chief Financial Officer and Treasurer
 
 



Mr. Bird, Ms. Crane and Ms. Kobliha are also directors of PacifiCorp, but do not
receive additional compensation for their service as directors other than what
they receive as employees of PacifiCorp. Messrs. Fehrman and Goodman and Ms.
Hocken are directors of PacifiCorp as well as employees of BHE, but do not
receive additional compensation for their service as directors of PacifiCorp
other than what they receive as employees of BHE.









